Case: 1:14-cv-01437 Document #: 502-2 Filed: 10/06/20 Page 1 of 74 PageID #:8433




                   EXHIBIT B
Case: 1:14-cv-01437 Document #: 502-2 Filed: 10/06/20 Page 2 of 74 PageID #:8434

                         UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION




              GREGORY GREENE, individually
              and on behalf of all others
              similarly situated,

                            Plaintiff,

              vs.                                          Case No. 14-CV-01437


              MARK KARPELES, an individual,

                        Defendants.
              _____________________________________________________




                                 REMOTE DEPOSITION BY VIDEOCONFERENCE OF

                                                                 CAROL R. GOFORTH


                                                                       TAKEN ON
                                                          TUESDAY, JULY 7, 2020
                                                                      9:26 A.M.


                                                           GOFORTH RESIDENCE
                                                  562 NORTH CEDAR RIDGE LANE
                                                FAYETTEVILLE, ARKANSAS 72704
Case: 1:14-cv-01437 Document #: Carol
                                502-2Goforth
                                      Filed: 10/06/20    Page 3 of 74 PageID #:8435
                                              July 7, 2020 NDT Assgn # 34719-1   Page 2


 1                                      APPEARANCES

 2

 3 APPEARING ON BEHALF OF THE PLAINTIFF CAROL GOFORTH VIA

 4 VIDEOCONFERENCE:

 5 BENJAMIN S. THOMASSEN, ESQUIRE

 6 EDELSON, P.C.

 7 350 NORTH LASALLE STREET, 14TH FLOOR

 8 CHICAGO, ILLINOIS            60654

 9 (312) 589-6370

10 (312) 589-6378 Fax

11 bthomassen@edelson.com

12

13 APPEARING ON BEHALF OF THE DEFENDANT VIA

14 BEVIN BRENNAN, ESQUIRE

15 PEDERSEN & HOUPT

16 161 NORTH CLARK STREET, SUITE 2700

17 CHICAGO, ILLINOIS 60601

18 (312) 641-6888

19 (312) 641-6895 Fax

20

21 ALSO PRESENT:

22 Tom Hazelhurst, Naegeli Zoom Technician

23 Roseanne Leverich, Zoom Technician

24

25
Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 4 of 74 PageID #:8436
                                 Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 3


 1                                 EXAMINATION INDEX

 2                                                                      Page

 3

 4 EXAMINATION BY MS. BRENNAN                                              6

 5

 6 EXAMINATION BY MR. THOMASSEN                                         171

 7

 8 FURTHER EXAMINATION BY MS. BRENNAN                                   176

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 5 of 74 PageID #:8437
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 8


 1 being at my home, if someone comes to the door, my

 2 dogs are going crazy, I will let you know that I

 3 need to step away.          I don't want to try to answer

 4 while I'm distracted.

 5        Q.     That's fine.       Again, you know, we

 6 understand that this is a little bit of a different

 7 situation than normal, and, obviously we're going to

 8 accommodate real life events, so that's not a

 9 problem.

10        A.     Thank you.

11        Q.     Okay. Okay.

12               Professor Goforth, I'm going to start

13 asking you a little bit about your background. Your

14 undergraduate degree was in psychology; is that

15 right?

16        A.     Yes.

17        Q.     Okay.    But that's not your area of

18 expertise, correct?

19        A.     Correct.

20        Q.     Currently.      And you're not claiming any

21 expertise in psychology as the basis for your

22 opinions in this case, are you?

23        A.     No.

24        Q.     You've been a law professor at the

25 University of Arkansas since 1993; is that correct?
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 6 of 74 PageID #:8438
                                 Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 13


 1        A.     It's not a binary choice.            I look at the

 2 way regulators react to reported incidents of fraud.

 3 I look to the way customers, consumers, advocates

 4 react to it.

 5               I look at the type of behaviors that those

 6 engaged in the fraud have been involved in.                     I

 7 don't take a side.

 8        Q.     Okay.    Have you done any studies into how

 9 customers react to fraud?

10        A.     No.

11        Q.     Have you done any studies of particular

12 people who are the perpetrators of the fraud?

13        A.     None of my research focuses on

14 individuals. It's a group patterns that I look at

15 information about.

16               (Whereupon, Exhibit A was identified for

17 the record.)

18        Q.     If I could ask you to pull up from that

19 pile. Exhibit A, what should be a copy of your

20 report?

21        A.     Yes.    Excuse me.       I have Exhibit A in

22 front of me now.

23        Q.     Okay.    You see that you were retained, if

24 you look at that first paragraph, as an expert in

25 the regulation of cryptoassets, transactions and
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 7 of 74 PageID #:8439
                                 Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 14


 1 businesses, correct?

 2        A.     Yes.

 3        Q.     When did you start your scholarship into

 4 that area?

 5        A.     What do you mean by "start" my

 6 scholarship?

 7        Q.     Sure.    When did you start looking into or

 8 start doing research with respect to cryptoassets or

 9 crypto transactions?

10        A.     Particularly with regard to crypto that

11 would have been in 2018?

12        Q.     Were there any regulations of crypto

13 transactions in 2013?

14        A.     I should probably clarify.             My area of

15 expertise is the U.S. law, and actually there were

16 lots of regulations, we just didn't know how the

17 agencies were going to apply them to crypto. So the

18 answer is, yes, there were lots of regulations.

19        Q.     And were those regulations, just general

20 SEC-type regulations, or were there particular

21 regulations specifically designed with

22 cryptocurrency in mind?

23        A.     Other than at the state level, we still

24 don't have specific regulations targeted to crypto,

25 our agencies are working with the regulations,
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 8 of 74 PageID #:8440
                                 Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 15


 1 exactly the same regulations that were in place in

 2 2013.

 3         Q.    Were there any state level regulations

 4 specific to cryptocurrency in 2013?

 5        A.     I don't know.

 6         Q.    And same question, do you know of any

 7 state level crypto transaction or cryptocurrency

 8 regulations at the state level in 2014?

 9        A.     I don't know the dates of when some of

10 this specific state regulations were first put in

11 place.       I don't claim to be an expert at the

12 individual state level.

13         Q.    And in your actual report, you don't cite

14 to any particular regulations as a basis for any of

15 your opinions, correct?

16        A.     That is correct.

17         Q.    So as we get into your report, is it fair

18 to say that your report does not rely on any

19 regulations that were in place in 2013 or 2014?

20        A.     Not exactly.

21         Q.    Why not?

22        A.     In the course of my 30 years of teaching

23 and working with securities laws and securities

24 regulation and the regulation of conventional

25 securities exchanges, the patterns of regulations
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 9 of 74 PageID #:8441
                                 Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 16


 1 that have developed respond to patterns of fraud and

 2 patterns of behavior by Main Street investors --

 3 that is just ordinary folks -- and the need to

 4 protect them sometimes from their own ignorance and

 5 their own foolishness.           And they need to react to

 6 the kinds of fraud that conventionally happen.

 7               Those regulations are underlying my

 8 understanding of what happens when you have an

 9 unregulated or an environment that is perceived as

10 being unregulated, even if the regulations are in

11 existence.

12               So it's not completely accurate to say

13 that I'm not relying on the existence of any

14 regulation that is in the background of my mind.

15        Q.     What particular regulations are in the

16 background of your mind when you formed your

17 opinions in this case?

18        A.     It's not particular regulations.               It is

19 the general way in which margin trading and custody

20 rules and similar requirements that have long been

21 in place or regulated exchanges either under the

22 Commodities Exchange Act, and the CFTC rules, or

23 under the Securities Exchange Act, and its rules.

24               So it's just the general patterns of the

25 way in which regulatory agencies have said, if
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 10 of 74 PageID #:8442
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 17


 1 you're going to engage in exchanging these

 2 commodities or securities, these are minimum

 3 standards of behavior. And it's not specific rules

 4 that I was thinking about. It's the general context.

 5        Q.     What particular standard from that context

 6 applied to your opinions in this case?

 7        A.     Could you rephrase that?             I'm not --

 8 again, not entirely sure what you're asking.

 9        Q.     Sure.

10               You testified that there are certain

11 standards that apply based on sort of a general

12 understanding of regulations for exchanges?

13        A.     Correct.

14        Q.     Okay, what types of standards are you

15 talking about?

16        A.     The custody rules.

17        Q.     How do they apply to this report?

18        A.     Okay, well, I'm going to take custody

19 rules as an example.

20               Custody rules require if you're operating

21 a regulated exchange, when you take an asset of your

22 clients, a client of the exchange, and you are

23 waiting for your client to tell you what to do with

24 that asset, you will maintain that asset safely as a

25 fiduciary, and that is understood as the way an
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 11 of 74 PageID #:8443
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 22


 1 should be treated, right?

 2        A.     Yes.

 3        Q.     None of your research involves surveying

 4 actual bitcoin buyers or sellers for what is

 5 important to them, right?

 6        A.     Correct.

 7        Q.     And you've never worked for a crypto

 8 currency exchange, right?

 9        A.     I have recently been contacted by one to

10 serve as they're on their board of advisors. But

11 that is a position that has not yet started.

12        Q.     Can you tell me who that is or is that

13 confidential?

14        A.     I'm sorry at this point, I'd have to ask

15 them if I could tell you.

16        Q.     When were you asked to do that?

17        A.     About two weeks ago.

18        Q.     Okay.     So that's brand new?

19        A.     It's brand new.

20        Q.     I think you already pointed out, but

21 you've never run a crypto currency exchange

22 yourself, right?

23        A.     Never.

24        Q.     If I could ask you to go back to your

25 report -- and we'll obviously be looking at the
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 12 of 74 PageID #:8444
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 69


 1        Q.     Apologies.

 2               Okay.     So let's start with the first entry

 3 on that list, the Ledger website.                Have you used the

 4 Ledger website before in any of your prior research?

 5        A.     I don't know.

 6        Q.     Do you know who wrote this article?

 7        A.     No.

 8        Q.     Do you know if this website is peer

 9 reviewed?

10        A.     I would be very surprised if it was.

11        Q.     Do you know if this is the source that

12 experts in cryptocurrency look to?

13        A.     I looked to it.

14        Q.     Do you know if it's generally looked at by

15 researchers in the cryptocurrency field?

16        A.     I don't know.

17        Q.     All right.       Let's go to the next one,

18 which is an article by Andrew Norry on Blockonomi.

19 Have you used Blockonomi in any of your prior work?

20        A.     Yes.

21        Q.     Okay.     Which work is that?

22        A.     I am sure I have cited -- it's cited

23 multiple times in footnotes in my student work, and

24 in different articles.            It is just a -- it is a

25 website that collects and reports stories of
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 13 of 74 PageID #:8445
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 70


 1 interest in crypto. It's like a newspaper, an online

 2 newspaper for crypto.

 3        Q.     Do you know Andrew Norry?

 4        A.     No, I do not.

 5        Q.     Okay.     I'd like to take a look at Exhibit

 6 F in the stack that the notary dropped off.

 7        A.     Repeat the letter, please.

 8        Q.     Sure.     "F" as in France.

 9               It should be this -- it should be this

10 article.

11        A.     Yes, I have it now.

12        Q.     Okay.     And, you know, for ease -- I know

13 it's going to make the transcript a little messy,

14 but just because of how we're referring to it when I

15 ask questions, I'm going to keep the same lettering

16 so that, you know, I'm not now changing this to B

17 and we've talked about F.             I think it'll just be

18 cleaner that way.

19               So if we can call this Exhibit F.

20               (Whereupon, Exhibit F was marked for

21 identification.)

22        Q.     If I could ask you to look at page -- give

23 me one second here.           They printed this out and

24 changed my page numbers, so give me one second.

25               Okay.     If I could ask you to look at --
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 14 of 74 PageID #:8446
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 76


 1 to?

 2        A.     A knowing and intentional statement

 3 designed to mislead.

 4         Q.    And is that from the law or some other

 5 basis?

 6        A.     My opinion -- my professional opinion was

 7 -- that I rendered in this case was not that he

 8 defrauded. It was that he intentionally made

 9 statements designed to get people to do something

10 that no rational person would have done, that that

11 was intentionally misleading.               I have a professional

12 opinion on that.

13         Q.    And that's based on --

14        A.     -- that's what I was hired to give in this

15 case.     I'm not sure that that's what's in my

16 Declaration, but I do have an expert -- what I

17 believe to be an expert opinion on that.

18         Q.    All right.       Let's go back to your list of

19 sources, Exhibit B to your Declaration.

20        A.     Yes.

21         Q.    Okay.     And the next one down is an article

22 by Matthew Beedham.

23        A.     Yes.

24         Q.    On NextWeb.

25        A.     Yes.
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 15 of 74 PageID #:8447
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 77


 1         Q.    Have you used the NextWeb site in your

 2 professional research before this case?

 3        A.     Other than for background information, I

 4 don't believe so.

 5         Q.    Do you know Mr. Beedham?

 6        A.     No, I do not.

 7         Q.    Do you know anything about Mr. Beedham,

 8 even if you don't know him personally?

 9        A.     No, I do not.

10         Q.    Is he somebody that you would look to as

11 an expert in the field of cryptocurrency?

12        A.     I would not seek him out as an expert, no.

13         Q.    Let's go to the next one, which is an

14 article on CoinTelegraph by a Darryn, D-a-r-r-y-n,

15 Pollock, P-o-l-l-o-c-k.

16               Have you used the CoinTelegraph website in

17 any of your prior work?

18        A.     Yes.

19         Q.    Okay.     And what work was that?

20        A.     I think I have cited various articles from

21 CoinTelegraph in virtually everything I have

22 written. Perhaps not the perhaps not the

23 "airdropped" article, but in virtually everything

24 else.

25         Q.    Okay.     What type of a website -- like
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 16 of 74 PageID #:8448
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 78


 1 equivalent -- before you were saying Blockonomi

 2 aggregates other articles or whatnot, what is the

 3 position of CoinTelegraph that you go to it for?

 4        A.     It is -- specifically, it is a site that

 5 collects and pays for and disseminates articles on

 6 important issues relating to crypto and blockchain.

 7 So they have a staff of reporters.                 They do repeat

 8 articles and digests from other sources as well, but

 9 it is designed to be a specific source of updated

10 news and information about crypto.                 And it is like a

11 crypto -- an online crypto news source, like, CNN

12 online, except just for crypto.

13        Q.     Okay.     Are you familiar with Mr. Pollock

14 or his work?

15        A.     I have seen multiple articles by him.

16        Q.     Okay.     Do you know him personally?

17        A.     No, I do not.

18        Q.     Do you know what his background or

19 credentials are?

20        A.     No, I do not.

21        Q.     Okay.     The next article is an article from

22 Forbes by a David Floyd.

23        A.     Yes.

24        Q.     And Forbes is just the standard business

25 publication, Forbes?
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 17 of 74 PageID #:8449
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 79


 1        A.     The online version, yes.

 2        Q.     It's not specific to cryptocurrency,

 3 correct?

 4        A.     Correct.

 5        Q.     Okay.     Did you look to Forbes in any of

 6 your work before this engagement?

 7        A.     Yes.     I've cited articles that have

 8 appeared in Forbes in multiple articles, and in the

 9 book, but I can't tell you exactly which ones.

10        Q.     Are you familiar with Mr. Floyd?

11        A.     I'm sorry.       No.

12        Q.     Do you know if Mr. Floyd is a specialist

13 in cryptocurrency journalism?

14        A.     I do not know.

15               (Whereupon, Exhibit J was identified for

16 the record.)

17        Q.     If you could look at that one.               It should

18 be Exhibit J in your pile.              Do you have that article

19 in front of you?

20        A.     I do.

21        Q.     Okay.     And on page 3, okay, the very first

22 paragraph in that article reads, quote, A term for

23 Mt. Gox's frequent interventions, and customers'

24 resulting inability to access their funds, began to

25 gain some currency: getting "Goxed."
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 18 of 74 PageID #:8450
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 83


 1 80 percent to 75, and eventually 70 percent.

 2               And right before they had the huge event,

 3 when they went off line before that led to

 4 bankruptcy, there were already two other exchanges

 5 that had surpassed Mt. Gox.              So it was happening.

 6 They were in a gradual decline.               But keep in mind,

 7 there was not a full disclosure to the public of

 8 what was really happening. Karpeles was working very

 9 hard at convincing folks they had minor problems,

10 minor hiccups, minor issues with this, and they were

11 adjusting, and fixing, and things were great.

12        Q.     Have you done any research of any

13 particular people who held their bitcoins or used

14 the Mt. Gox exchange about why they left their

15 bitcoins on the Mt. Gox exchange after numerous

16 hacks were disclosed?

17        A.     No.

18        Q.     Have you done any research into any

19 particular users of the Mt. Gox exchange about why

20 they ultimately decided to move their bitcoins from

21 the Mt. Gox exchange?

22        A.     Other than reading the message boards that

23 I've previously discussed and disclosed to you, no.

24        Q.     Okay.     Let's go back to your Declaration.

25 The next one is an article on BraveNewCoin by Luke
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 19 of 74 PageID #:8451
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 84


 1 Parker. What's the BraveNewCoin website?

 2        A.     It is also a website that is geared

 3 towards publicizing and encouraging the use of

 4 crypto.

 5        Q.     Okay.     Do you know -- are you familiar

 6 with Mr. Parker?

 7        A.     I don't know him or his credentials, no.

 8        Q.     Is he somebody who is known as a

 9 cryptocurrency particular journalist?

10        A.     Not to my knowledge.

11        Q.     And then the next one is the Willy Report

12 and you pulled that from WillyReport.WordPress.com -

13 - and I'll leave off the rest of it; is that right?

14        A.     Yes.

15        Q.     Do you know who put this report together?

16        A.     No.

17        Q.     Before this engagement, had you heard of

18 the Willy Report?

19        A.     I don't think so.

20        Q.     How did you become aware of the Willy

21 Report, in this case?

22        A.     When I was asked -- had a conversation

23 about the Gox Spot and the Willy Bot and just

24 researching to figure out what that was -- I mean, I

25 discovered it as part of that.
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 20 of 74 PageID #:8452
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 87


 1 think they've made four different requests now, all

 2 have been declined.

 3               So they are a for-profit business that

 4 encourages investment and is trying to set up a

 5 different investment pool with an exchange-traded

 6 bitcoin fund.

 7        Q.     Have you met either of the Winklevoss

 8 twins before?

 9        A.     No, I've never met them.

10        Q.     The next article is a wired Article by

11 Robert McMillan.          Do you see that?

12        A.     Yes.

13        Q.     Okay.     And do you know Mr. McMillan?

14        A.     I do not.

15        Q.     Okay.     And Wired is a more general

16 technology website, correct?

17        A.     Publication.        An online publication, yes.

18        Q.     Have you used this before in any of your

19 professional work?

20        A.     I've cited other articles from Wired.

21        Q.     Okay.     Do you know if Mr. McMillan is on

22 staff that Wired?

23        A.     I'm afraid I do not know.

24        Q.     And then the next one is another article

25 from Forbes, which we've talked about.                  And do you
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 21 of 74 PageID #:8453
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 90


 1 be relevant to me.

 2               I would be doing a search for a particular

 3 topic and would find articles that were on that

 4 site.

 5         Q.    Okay.     And do you know Adrianne Jeffries?

 6        A.     I do not.

 7         Q.    Okay.     And then the -- we're almost done.

 8 The next article is one from SiliconAngle by a Kyt,

 9 K-y-t, Dotson, D-o-t-s-o-n.              What's the SiliconAngle

10 website?

11        A.     I am not sure.         It has at least some

12 articles on bitcoin, but I don't know if that's

13 their expertise or not.

14         Q.    Do you know Kyt Gopson?

15        A.     No, I don't.

16         Q.    And then the last one is a bitcoin forum,

17 and that's a message board, correct, on

18 BitcoinTalk.org?

19        A.     Yes.

20         Q.    And do you know any of the people

21 specifically who made comments on that message

22 board?

23        A.     Not that I recall, but I might.               Those are

24 posted pseudonymously, so I could, in fact, know

25 some of the people who posted, but I don't know that
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 22 of 74 PageID #:8454
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 95


 1 young bitcoiners would care about wash trading?

 2        A.     They wouldn't care about the label.                 They

 3 would care about the artificially inflated prices

 4 because they also thought they were paying a fair

 5 price for what they -- everybody buys something when

 6 they think it's a fair price, almost everybody.

 7        Q.     Have you done any specific research on

 8 what the young -- if the young bitcoiners cared

 9 about what you just said, if there was an

10 artificially inflated price?

11        A.     No.

12        Q.     Is there any academic literature on what

13 young bitcoiners cared about when purchasing, such

14 as wash trading?

15        A.     Not to my knowledge.

16        Q.     Okay.     Let's go through your expert

17 Declaration.

18        A.     Yes.

19        Q.     And we're now going to move on to page 4,

20 which -- I was looking at the first section, the

21 Rise of Bitcoin; the First Successful Cryptocurrency

22 --

23        A.     Yes.

24        Q.     -- which comprises paragraphs 11-15.                 Is

25 it fair to say that this is just background
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 23 of 74 PageID #:8455
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 96


 1 information about cryptocurrencies, and Bitcoin in

 2 particular?

 3        A.     Yes.

 4        Q.     And this is information that you pulled

 5 together from your research; is that right?

 6        A.     Yes.

 7        Q.     And the sources for this information are

 8 various articles and publicly available information;

 9 is that right?

10        A.     Yes.

11        Q.     Okay.     So then the next section, which

12 starts on page 5, has the heading Bitcoin Exchanges

13 and Mt. Gox.         Do you see that?

14        A.     Yes.

15        Q.     And this contains some historical

16 information about Mt. Gox and other exchanges,

17 correct?

18        A.     Yes.

19        Q.     Okay.     And the historical information with

20 -- with respect to Mt. Gox comes from your reading

21 of Mr. Karpeles' deposition, correct?

22        A.     In part, yes.

23        Q.     And then the other part is just from

24 public information, correct?

25        A.     Correct.
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 24 of 74 PageID #:8456
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 97


 1         Q.    And you didn't determine any of these

 2 things yourself, correct?

 3         A.    Correct.

 4         Q.    For instance, you've never conducted a

 5 study, in paragraph 19, of whether or not Mt. Gox

 6 facilitated upwards of 70 percent of all

 7 transactions in 2013, have you?

 8         A.    No.

 9         Q.    Okay.     Then the next section, which starts

10 on the bottom of page 6, is entitled, Bitcoin

11 Businesses, Hacks and User Reactions.                  Do you see

12 that?

13         A.    Yes.

14         Q.    In paragraph 20, this is information that

15 you obtained from Mr. Karpeles' deposition, correct?

16         A.    Everything after the first two sentences.

17 There was publicly available information about

18 Karpeles' agreement to buy and the appearance of

19 (inaudible).

20               And then the last sentence is the

21 information that is from his deposition.

22         Q.    Okay.     That information, when you say is

23 from public sources, those are the -- that came from

24 some of the -- some of the sources in the list that

25 we just went through that are attached to Exhibit B
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 25 of 74 PageID #:8457
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 98


 1 to your report; is that right?

 2        A.     Correct.

 3        Q.     The next paragraph, paragraph 21, you

 4 state, quote, Karpeles apparently made an

 5 intentional decision not to disclose the 80,000 BTC

 6 theft to the Mt. Gox community at that time.                     Do you

 7 see that?

 8        A.     Yes.

 9        Q.     And this is purely based on your reading

10 of Mr. Karpeles' deposition, correct?

11        A.     Yes.     Well, that and my knowledge gained

12 from publicly available information that there, in

13 fact, was no disclosure at that time.

14        Q.     But the only source for the portion that

15 says he made an intentional decision comes from his

16 deposition, correct?

17        A.     Correct.

18        Q.     I mean, you didn't apply any expertise to

19 that statement, did you?

20        A.     No.

21        Q.     And then I think what you just said was

22 you continue with, "I did not become aware of this

23 decision or the discussions between Karpeles and

24 McCaleb about whether to avoid disclosure of this

25 information until reading Karpeles' deposition,
 Case: 1:14-cv-01437 Document #: 502-2  Filed: 10/06/20 Page 26 of 74 PageID #:8458
                                  Carol Goforth July 7, 2020 NDT Assgn # 34719-1 Page 99


 1 correct?

 2        A.     Correct.

 3        Q.     And then paragraph 22, that comes from

 4 public information about other exchanges that went

 5 offline, correct?

 6        A.     Correct.

 7        Q.     Oh, excuse me -- that paragraph goes with

 8 -- they're being created.

 9        A.     Yes.     They did go --

10        Q.     I apologize.

11        A.     Yes.

12        Q.     Eventually, but not yet, not in paragraph

13 22.

14               Okay.     Then in paragraphs 23 to 25, you

15 discuss a hack on the Mt. Gox exchange that occurred

16 in June of 2011 that you call the "June 2011

17 incident," correct?

18        A.     Yes.

19        Q.     Now, that was fully disclosed in June of

20 2011, correct?

21               MR. THOMASSEN:         Object to form.

22        A.     I don't know if it was fully disclosed.

23        Q.     Was it disclosed in June of 2011?

24        A.     It there was a disclosure, yes.

25        Q.     Do you have any opinion on whether or not
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 27 of 74 PageID #:8459
                                               July 7, 2020 NDT Assgn # 34719-1  Page 100


 1 that disclosure was incorrect or incomplete in any

 2 way?

 3         A.     I don't know if -- I don't know if there

 4 was more information about what -- I don't know what

 5 all was known at that time.              There was a disclosure

 6 that repeated the facts of the hack.                  In fact, I

 7 think I talk about that in paragraph 25.

 8         Q.     Okay.    In the last two sentences of

 9 paragraph 23, you state, the hacker -- hackers with

10 the s in paren, managed to credit their account with

11 a very large number of bitcoins, which they used to

12 trigger a plunge in the trading value of bitcoin.

13 Although the price self-corrected, the trader or

14 traders withdrew about 2,000 BTC at the artificially

15 reduced price. What's the source for those

16 sentences?

17         A.     Publicly available information about what

18 appears to have happened at that time, that the way

19 in which this particular attack took place is that

20 there was an unauthorized account that falsely,

21 fakely credited itself with a large volume of

22 bitcoin, announced that sell order -- sell, sell,

23 sell, sell -- triggering the decline, and then those

24 weren't valid sell orders.              They didn't really

25 exist.       There were no bitcoin there being sold.                  And
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 28 of 74 PageID #:8460
                                               July 7, 2020 NDT Assgn # 34719-1  Page 101


 1 then there was, in fact, a very quick artificial

 2 drop in price, which when they caught it, self-

 3 corrected back to -- because the other sell orders

 4 didn't go through.           They were fake.

 5         Q.     Okay.    Is that just your recounting of

 6 what others reported, or did you do any independent

 7 investigation of whether or not that's what

 8 happened?

 9         A.     No, that is just my accounting of what was

10 reported by others.           I did no independent

11 investigation of the trading on Mt. Gox at that

12 time.

13         Q.     Have you done it since then?              Have you

14 done an independent analysis since then?

15         A.     No, I've have never done an analysis of

16 the trading that took place at that time on the Mt.

17 Gox Exchange.         So, I still have not.

18         Q.     Okay.    Let's move to paragraph 24, which

19 states, quote, The glitch in trading price was

20 immediately visible to the community because the

21 nature of the blockchain, is that it is open-source

22 and transparent (although the actual identity of

23 traders is hidden through the use of digital

24 signatures).

25                What's the source for that statement?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 29 of 74 PageID #:8461
                                               July 7, 2020 NDT Assgn # 34719-1  Page 102


 1         A.     My general knowledge of the way the

 2 bitcoin works.

 3         Q.     How is "the glitch in trading price

 4 immediately visible to the community?"

 5         A.     They will see what bitcoin is trading for

 6 and they can see a record of the transactions.

 7 Anybody who can access -- who can look at the

 8 blockchain can see those transactions, can see what

 9 the blockchain it is trading at.

10                I mean, here it's happily bumping along at

11 a certain price and then there's a market drop.                       You

12 can tell that.         If you can't read the program or you

13 don't read, you don't ever access that, you would

14 see it on forums if you looked.

15                Now, people who don't ever look wouldn't

16 see. But it is available immediately.                   It's not

17 immediately seen by everybody.                It's just there, if

18 you do look.

19         Q.     Do you have any knowledge about what

20 percentage of bitcoin users in 2011 were looking at

21 the blockchain in that type of analysis that you

22 just described, as opposed to people who never

23 looked?

24         A.     Only that I can tell that it was enough to

25 trigger public comment on it.               The percentage of
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 30 of 74 PageID #:8462
                                               July 7, 2020 NDT Assgn # 34719-1  Page 103


 1 actual users I have no idea.

 2         Q.     And then in the last sentence is, "in

 3 order to address the June 11 incident, Mt. Gox went

 4 offline for a short period of time," correct?

 5         A.     Correct.

 6         Q.     What's the importance to your ultimate

 7 opinion in this case, of the paragraph 24, about the

 8 June 11th incident?

 9         A.     It is part of the history of the exchange

10 that I considered in figuring out patterns of

11 behavior and what was going on.

12         Q.     Did you look to see what Mt. Gox users did

13 in response to the June 2011 incident?

14         A.     Did I look to see what they did?

15         Q.     Right.

16         A.     They published articles about it.                I read

17 the articles.

18         Q.     I mean, people who were purchasers of

19 bitcoin, did you see what actions they took in the

20 market as a result of the disclosure of the June

21 2011 incident?

22         A.     The price self-corrected very quickly so

23 that the price rebounded back to virtually the same

24 level as before that artificial decline.

25         Q.     And you looked at the pricing history or
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 31 of 74 PageID #:8463
                                               July 7, 2020 NDT Assgn # 34719-1  Page 104


 1 you got that from reports?

 2         A.     The pricing history of - no, reports on

 3 the pricing history.            I don't think I actually went

 4 back and looked at the pricing history myself.                      It

 5 was reports on the pricing history.

 6         Q.     Okay.    If we could move to paragraph 26,

 7 you write, "Mt. Gox publicly responded by moving

 8 424,242 BTC from 'cold storage' to a Mt. Gox address

 9 in a trade announced in order to prove that the

10 exchange still had control over those coins."                      Do

11 you see that sentence?

12         A.     Yes.

13         Q.     What's the source of that statement?

14         A.     Publicly available reports, and I'm afraid

15 I don't remember which ones.

16         Q.     What's "cold storage?"

17         A.     Cold storage is any time when you have a

18 wallet that holds your public key and your private

19 key, which is your security device, and you remove

20 it from connection to the Internet.

21                So if you have a hardware wallet and it's

22 plugged into the Internet, it's active, a hacker can

23 get to it.       You take that little piece, that

24 hardware, you unplug it and you put it somewhere,

25 nobody external can access it and hack it.                     That's
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 32 of 74 PageID #:8464
                                               July 7, 2020 NDT Assgn # 34719-1  Page 105


 1 cold storage.

 2         Q.     And did you look at a Mt. Gox public

 3 announcement from that time period about moving BTC

 4 from cold storage to a Mt. Gox address?

 5         A.     I may have.       I'm afraid I don't recall.

 6         Q.     Did Mt. Gox ever publicly say that it made

 7 this trade, "in order to prove that the exchange

 8 still had control over those coins?"

 9         A.     I don't know.        I don't know.

10         Q.     What's the basis for that statement?

11         A.     That might have been my assumption that

12 that's what they were doing, or it might have been

13 statements attributed to folks at Mt. Gox.                      I no

14 longer recall exactly the source for that

15 information.

16         Q.     Is there anything I could show you that

17 would help you to remember where that came from?

18         A.     I don't know.

19         Q.     Okay, let's do the last sentence which

20 says -

21         A.     I don't know.

22         Q.     The last sentence in that paragraph reads,

23 quote, This occurred in Block 132749, creating the

24 appearance that Mt. Gox was stable and reliable when

25 other exchanges were not."
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 33 of 74 PageID #:8465
                                               July 7, 2020 NDT Assgn # 34719-1  Page 106


 1                What's the source for that statement?

 2         A.     I don't remember.

 3         Q.     What about the trade would create "the

 4 appearance that Mt. Gox was stable and reliable when

 5 other changes were not?"

 6         A.     400,000 classic bitcoin, that's a huge

 7 volume. They are proving that they still have this

 8 much -- we're holding your assets.                 We've got it

 9 safe.     It's in cold storage.            Look here.       We can

10 prove we can move around.              We control it there.

11                Nobody is -- we're not vulnerable to

12 hacks. We're not vulnerable to losing our -- the

13 bitcoin that you give us is invulnerable.                    It's in

14 cold storage. Nobody can access it.

15                It creates the appearance that there is so

16 much bitcoin there that this is the place to put

17 your bitcoin.         It's safe and secure.           We've got lots

18 to back you up.

19         Q.     Is that reported anywhere?

20         A.     You asked what my understanding -- I'm

21 sorry. I thought you asked what my understanding of

22 what that meant and why that would create the

23 appearance.

24         Q.     I did ask that.         I did ask that.

25                I have a different question, which is, is
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 34 of 74 PageID #:8466
                                               July 7, 2020 NDT Assgn # 34719-1  Page 107


 1 that your own hypothesis?              Is that reported

 2 somewhere? Where did that come from?

 3         A.     That is my explanation of how it would

 4 create the appearance.            That's my explanation.

 5         Q.     And on what basis do you make that

 6 explanation?

 7         A.     Common sense.

 8         Q.     Paragraph 27 is "Karpeles has admitted

 9 that he needed help in reassuring and 'calming' the

10 Mt. Gox and bitcoin community following the June

11 2011 Incident." This is based solely on your reading

12 of Mr. Karpeles' testimony, correct?

13         A.     I believe so, yes.

14                (Whereupon, Exhibit B was identified for

15 the record.)

16         Q.     If I could ask you to look in the stack,

17 Exhibit B, which should be Mr. Karpeles' deposition

18 transcript.        And this is the source of the statement

19 in paragraph 27, correct?

20         A.     Yes.    Yes, this is.

21         Q.     Okay.    And this is your paraphrasing of

22 his testimony on page 145, line 5 through page 146,

23 paragraph 17, correct?

24         A.     Can you just let me check to make sure it

25 wasn't a typo?         I mean, that's certainly what I
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 35 of 74 PageID #:8467
                                               July 7, 2020 NDT Assgn # 34719-1  Page 108


 1 said.

 2         Q.     Sure.    Take your time.

 3         A.     Thank you.       Yes.

 4         Q.     Okay.    And it is actually Mr. McCaleb who

 5 was talking about trying to calm people down,

 6 correct?

 7         A.     It is Jed who says, "Everyone calm down."

 8 And then Karpeles says, "Yes, please.                   Any help is

 9 welcome on that."          So, it's both.

10                The initial statement was from Jed, but

11 the response, Yes, help, is from Karpeles.

12         Q.     Yeah, this is just your takeaway from Mr.

13 Karpeles' deposition, correct?

14         A.     Yes.

15         Q.     Then in paragraph 28 of your Declaration,

16 you write, "the need to reassess," I'm sorry, are

17 you back on it?

18         A.     Are we coming back to this?              Do I need to

19 mark this particular part of the deposition?

20         Q.     Yeah, that would be Exhibit B, and I would

21 keep that one close at hand.               I think the other ones

22 were probably -- if I go back to them, I'd be

23 surprised, but that's the more --

24         A.     I just need to move stuff out of the way.

25 Thank you.
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 36 of 74 PageID #:8468
                                               July 7, 2020 NDT Assgn # 34719-1  Page 109


 1         Q.     Yep.

 2         A.     I'm sorry, I interrupted.             Please, go

 3 ahead.

 4         Q.     No worries.

 5                Paragraph 28, you say that, "The need to

 6 reassure the bitcoin community and retain its trust

 7 in Mt. Gox was reinforced by what happened with

 8 other bitcoin exchanges and businesses when they

 9 experienced and revealed thefts or hacks resulting

10 in the loss of bitcoins," correct?

11         A.     Yes.

12         Q.     And the basis for that statement is the

13 public information about Bitomat, MyBitcoin,

14 Bitcoinica, and Bitfloor, correct?

15         A.     Yes.    And then my background experience

16 and things that happened with other kinds of

17 exchanges that were not secure and not trustworthy

18 outside of crypto.

19         Q.     What exchanges are those?

20         A.     Historically, the exchanges for

21 securities.

22         Q.     And any particular incidents?

23         A.     No particular incidents, no.

24         Q.     I believe you testified that your interest

25 in cryptocurrency began in 2018, correct?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 37 of 74 PageID #:8469
                                               July 7, 2020 NDT Assgn # 34719-1  Page 110


 1         A.     Right.

 2         Q.     And so, the information in paragraph 29

 3 through 32 of your Declaration are based on public

 4 information or public reporting about these other

 5 exchanges, correct?

 6         A.     Correct.

 7         Q.     You didn't do any investigation into the

 8 accuracy of these statements, correct?

 9         A.     Other than making sure they were reported

10 in multiple sources and that it's consistent with

11 what was generally said from other publicly

12 available sources, no.

13                I didn't take just one article and say,

14 ah-ha, that's it.          But I did do an investigation,

15 just not original research into the records from

16 many of these exchanges.

17         Q.     The next section on page 9 that starts at

18 paragraph 33, has the heading "Mt. Gox's Bitcoin

19 Deficit," correct?

20         A.     Yes.

21         Q.     Is it fair to say that paragraph 33 is

22 your characterization of public statements from Mt.

23 Gox?

24         A.     Yes.

25         Q.     And that statement was issued by Mr.
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 38 of 74 PageID #:8470
                                               July 7, 2020 NDT Assgn # 34719-1  Page 111


 1 Karpeles, as CEO of Mt. Gox, correct?

 2         A.     It was certainly issued while he was in

 3 charge of Mt. Gox.

 4         Q.     Do you know who drafted that statement?

 5         A.     No, I do not.

 6         Q.     And then in paragraph 34, this is a quote

 7 from a public statement also from Mt. Gox, correct?

 8         A.     Yes.    Well, it's at Mt. Gox.

 9         Q.     In paragraph 35 you note, quote, There was

10 no corresponding acknowledgment that the BTC and

11 cash balances on the Mt. Gox exchange were already

12 in a deficit position as a result of the 80,000 BTC

13 theft that had occurred March 3rd, 2011."                    Do you

14 see that?

15         A.     Yes.

16         Q.     And so, what you're noting here is that

17 there's something that's not in the public domain,

18 correct?

19         A.     Yes.

20         Q.     There's no expertise in finding that

21 something didn't even exist, is there?

22         A.     Other than the ability to review what is

23 there and understand what is disclosed, no.

24         Q.     And then in paragraph 36 and 37 are your

25 paraphrasing of more deposition testimony from Mr.
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 39 of 74 PageID #:8471
                                               July 7, 2020 NDT Assgn # 34719-1  Page 112


 1 Karpeles, correct?

 2         A.     Yes.

 3         Q.     And the same is true for paragraph 38,

 4 correct?       That's just from Mr. Karpeles' deposition?

 5         A.     Yes.

 6         Q.     Okay.    So then the next section on page 10

 7 is entitled, "Active Concealment of the Bitcoin

 8 Deficits with the Gox Bot."              The first sentence is,

 9 again, information that you pulled from Mr.

10 Karpeles' deposition, correct?

11         A.     Yes.

12         Q.     And then the second sentence reads, quote,

13 This would have allowed the exchange to maintain a

14 reserve of BTC without compromising the integrity of

15 user's accounts."          What do you mean by that

16 sentence?

17         A.     That the exchange is buying bitcoin but

18 it's not using any of its customers funds to do so,

19 and it's not trading with the customers.                    It is just

20 sort of an automated, anybody, anywhere and we can

21 buy these, put an offer, and is buying it without

22 taking anything from the customer's accounts to do

23 so.

24         Q.     Is there anything wrong with that, in your

25 opinion?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 40 of 74 PageID #:8472
                                               July 7, 2020 NDT Assgn # 34719-1  Page 113


 1         A.     No.    Not materially wrong.

 2         Q.     Why do --

 3         A.     I mean, you could lie.           I don't know that

 4 they did.       But you could have lied about it at the

 5 time and that would have been wrong, but I don't

 6 think it would have had a material impact on the

 7 integrity of the exchange, so long as the bot is

 8 simply automatically purchasing for the exchange,

 9 not using any customer accounts, not pretending to

10 have transactions that aren't real.                  That kind of

11 thing.

12         Q.     And the final sentence said that, quote,

13 At this point in time, the bot would have had an

14 account credited with actual funds generated by user

15 fees to back any purchase orders made by the Gox Bot

16 program," correct?

17         A.     Yes.

18         Q.     What does that mean?

19         A.     That in order to avail yourself the

20 benefit of trading via the Mt. Gox exchange, you had

21 to pay the exchange fee for them facilitating the

22 transaction. The fee would go into a separate Mt.

23 Gox account and Mt. Gox would use that fund --

24 through its automated trading program, its bot, to

25 buy new bitcoins.          They aren't taking money directly
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 41 of 74 PageID #:8473
                                               July 7, 2020 NDT Assgn # 34719-1  Page 114


 1 from customer accounts to do it.                They're using the

 2 fees to pay for the bitcoin they are buying.

 3         Q.     Then paragraph 40 -- again, this is just

 4 pulling certain statements and characterizing them

 5 from Mr. Karpeles' deposition, correct?

 6         A.     Yes.

 7         Q.     In the last sentence you say that, quote,

 8 He also admits that "sales from the Gox Bot account,

 9 did not use actual bitcoins, but also relied on

10 database manipulation," right?

11         A.     Yes.

12         Q.     And you're pulling that from Mr. Karpeles'

13 deposition?

14         A.     The way he explains the Gox Bot is that it

15 was now using funds that weren't really there to

16 make it look like trades were happening when there

17 were no real underlying funds.                And to do that, you

18 had to change the data that was going into the

19 program and I characterize that as database

20 manipulation.         But the rest of it, I think, is

21 coming from his deposition.

22         Q.     Okay.    He never said that he engaged in

23 database manipulation, right?

24         A.     No, that is my characterization of what he

25 said he was doing.
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 42 of 74 PageID #:8474
                                               July 7, 2020 NDT Assgn # 34719-1  Page 115


 1         Q.     What's your definition of "database

 2 manipulation"?

 3         A.     In this particular context.

 4         Q.     Well, we can start there.

 5         A.     Well, I can start anywhere you want.

 6         Q.     What does "database manipulation" mean to

 7 you?

 8         A.     Where you have a pool of information

 9 maintained as part of a computer program and you

10 change it in a way that artificially changes the

11 value without a corresponding real-world change.

12         Q.     Is that a legal definition?

13         A.     You asked how I am using it.

14         Q.     No, I understand.         I'm just wondering

15 where does that come -- like, what's the source of

16 your definition?

17         A.     That's how I would define the term.

18 That's how I understand -- what it to generally be.

19 No, it is not a legal definition.

20         Q.     Where did it come from them?

21         A.     That is my general understanding of what

22 "database manipulation" is.

23         Q.     In paragraph 41, the first sentence reads,

24 "Reports in the popular press examining some of the

25 pre-bankruptcy trades on the Mt. Gox exchange,
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 43 of 74 PageID #:8475
                                               July 7, 2020 NDT Assgn # 34719-1  Page 116


 1 referred to the 'Willy Bot,' which was a name given

 2 to the botting or automated trading program at some

 3 point." Do you see that?

 4         A.     Yes.

 5         Q.     So this is just information you pulled

 6 from certain press on websites; is that right?

 7         A.     Looking at what people were saying and

 8 what they were calling the patterns of trading as a

 9 result of bot activity there, yes.

10         Q.     In the second sentence you go on to say,

11 "Reports detailed earlier periods of suspected

12 automated" - I think you meant automated trading?

13         A.     Yes.

14         Q.     No, no worries. If there's one typo in 30

15 -- or however long this is, God bless you.

16                It reads, "Reports detailed earlier period

17 of suspected automatic trading were the work of an

18 automated trading program that some called the

19 'Markus Bot'."         Do you see that?

20         A.     Yes.

21         Q.     Are those reports also just from the

22 popular press?

23         A.     Yes.

24         Q.     And then the next sentence is information

25 you pulled from Mr. Karpeles' deposition?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 44 of 74 PageID #:8476
                                               July 7, 2020 NDT Assgn # 34719-1  Page 117


 1         A.     Yes.

 2         Q.     And then you refer to all of that activity

 3 as the "Gox Bot," correct?

 4         A.     Correct.

 5         Q.     Now, you just looked at certain websites,

 6 correct?

 7         A.     Yes, I did not look at them all.

 8         Q.     And you didn't do any independent analysis

 9 of the Willy Bot and its actions, did you?

10         A.     Only trying to see if a few of the

11 transactions -- if I could match them up.                    And I

12 certainly did not do a systematic evaluation of the

13 data.

14         Q.     And you didn't do any analysis of whether

15 or not those reports in the popular press were

16 correct, right?

17         A.     Right.

18         Q.     Or if the effect claimed in those articles

19 was accurate, right?

20         A.     I did look at some of the dates of trading

21 and some of the price changes, yes.                  But I don't

22 know which was attributable to bots and which was

23 attributable to real trades, so.

24         Q.     Paragraph 42, again, you're pulling

25 certain testimony from Mr. Karpeles' deposition,
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 45 of 74 PageID #:8477
                                               July 7, 2020 NDT Assgn # 34719-1  Page 118


 1 correct?

 2         A.     Yes.

 3         Q.     Now, in that paragraph, you say that after

 4 Mr. Karpeles, quote, assumed control of the bot --

 5 strike that.

 6                You write "According to Karpeles, the

 7 purpose of the Gox Bot trade after he assumed

 8 control of the bot, was to prevent the mounting BTC

 9 and currency debts and deficits from destabilizing

10 the exchange," right?

11         A.     Yes.    That's what I said, yes.

12         Q.     They weren't actually missing bitcoins,

13 right?

14         A.     The exchange was missing a huge volume of

15 bitcoins at that time.

16         Q.     So in that testimony, though, Mr. Karpeles

17 wasn't testifying about an actual bitcoin deficit,

18 was he?

19         A.     Yes, I believe he was.

20         Q.     Let's take a look at that testimony.                 We

21 can start on page 73.

22                In either of those portions of Mr.

23 Karpeles testimony, does he talk about a bitcoin

24 deficit?

25         A.     If you look on page 73, there is a
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 46 of 74 PageID #:8478
                                               July 7, 2020 NDT Assgn # 34719-1  Page 119


 1 question on line 19, "So your idea was eventually

 2 Mt. Gox would make enough in bitcoin fees to cover

 3 the 80,000 Bitcoin gap"?               That's a bitcoin deficit.

 4                And the response is, "Hopefully."                And

 5 then he says -- well, did that happen?

 6                Well, then if price increased, then it

 7 would get to 800,000, then it would reach over a

 8 million dollars."            And that's a deficit because of

 9 the bitcoin deficit.

10         Q.     You're going above the citation in your

11 report, correct?

12         A.     Well, I didn't cite the question, I cited

13 the -- yeah, if the 80,000 Bitcoins was closed, the

14 price moved to go to 800,000, those are amounts that

15 are the deficit.          To put that in context, you do

16 have to read what was said before;

17 But he's talking about an 80,000 Bitcoin deficit

18 ballooning to 800,000.            That's a bitcoin deficit.

19         Q.     Okay.    That's your reading of his

20 testimony, right?

21         A.     Yes, that's my reading of his testimony.

22         Q.     Okay.    Back to your Declaration, you

23 state, "The Gox Bot trades also had the effect of

24 actively concealing the true state of the exchanges

25 operations from users, which allowed the exchange to
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 47 of 74 PageID #:8479
                                               July 7, 2020 NDT Assgn # 34719-1  Page 120


 1 continue to operate."            What do you mean by that?

 2         A.     If you hadn't had the Gox Bot making

 3 trades, it would have been apparent that the

 4 exchange was not as active as it was, did not have

 5 its own -- the volume of its own funds, did not have

 6 enough money to cover the amounts that should have

 7 been deposited with it.

 8                But by having trades appear to be going

 9 on, it looks like there's enough value there that it

10 can legitimately sustain what people have put in.

11 When the bot is actually trading, really, really

12 buying stuff that's not the problem.                  It is when it

13 converts to these pretend trades that make it look

14 like there really is a sizable amount of bitcoin

15 there that in reality is not there.

16                So they're pretending to sell and

17 pretending to buy, boosts the price of bitcoin,

18 boosts demand, boosts visibility and makes it look

19 like this exchange has all of the bitcoin that

20 people have contributed to it.                And if they weren't

21 doing that, it would have been obvious that they

22 didn't have that bitcoin and there would have

23 essentially been a run on the bank.                  That's what I

24 mean by that.

25         Q.     What's your basis for making that -- all
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 48 of 74 PageID #:8480
                                               July 7, 2020 NDT Assgn # 34719-1  Page 121


 1 that -- those leaps of what would have happened, and

 2 what would have been seen, and would have been

 3 shown?

 4         A.     What happened with other exchanges and

 5 confirmed by Karpeles' testimony, too.                   That's

 6 exactly what he says he was trying to prevent.                      That

 7 if he had not done this, that's what would have

 8 happened.

 9         Q.     Did any other exchanges use a bot similar

10 to the Gox Bot?

11         A.     As a means of hiding what they were doing?

12 Not to my knowledge.

13                But the other exchanges that I know about

14 didn't successfully hide what they were doing, and

15 they went under.

16         Q.     What did the other exchanges go under for

17 that you're comparing this to?

18         A.     Thefts that then could not be covered by

19 the exchange -- that the exchange didn't have enough

20 resources left to cover what the customers thought

21 they had put into the exchange.

22         Q.     Is it your opinion that all users of the

23 Mt. Gox exchange were watching the operations that

24 they exchanged, as you describe them, the number of

25 trades, the prices, all that?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 49 of 74 PageID #:8481
                                               July 7, 2020 NDT Assgn # 34719-1  Page 122


 1         A.     No.

 2         Q.     Do you know what percentage would have

 3 paid attention to that?

 4         A.     There's a difference between paying

 5 attention to it and watching it.                And I assume that

 6 when you said "watching," you meant, like day-to-day

 7 following the trades, looking -- being a very active

 8 monitor, and paying attention to it.

 9                I bet most of these people -- most of them

10 were generally following, generally aware of the

11 price of bitcoin.          And if there had been a run on

12 the Mt. Gox, they would have heard about it.                     Even

13 if they weren't closely following the individual

14 trades.

15         Q.     Are you aware of any articles that suggest

16 that the Willy Bot or Gox Bot had a minimal effect

17 on pricing of bitcoin?

18         A.     I think I did read a couple that suggests

19 there was not much of a correlation between the Gox

20 Bot and the overall price.              The trades didn't

21 correlate to price changes.

22         Q.     But wasn't it just your testimony that if

23 the Gox Bot hadn't existed, there would have been an

24 effect on the price that would have shown people the

25 truth of the exchange?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 50 of 74 PageID #:8482
                                               July 7, 2020 NDT Assgn # 34719-1  Page 123


 1         A.     Yes, I had problems with the articles that

 2 I read, but I do think I read a couple.

 3         Q.     Have you done any independent analysis of

 4 the effects of the Gox Bot on pricing of bitcoin in

 5 2013 or 2014?

 6         A.     No.

 7         Q.     Did you consider in your analysis, any of

 8 the information about the price of bitcoin being

 9 most heavily affected in 2013 by activity coming out

10 of China?

11         A.     I don't recall.         I honestly don't recall.

12         Q.     Okay, if we stick to paragraph 43, the

13 next sentence you write, "Karpeles acknowledged, for

14 example, that Gox Bot activity would have affected

15 the price of bitcoin on the exchange, given that it

16 would have impacted the apparent demand for (and,

17 thus, the price of) bitcoin on Mt. Gox," right?

18                And that's not quite what Mr. Karpeles

19 testified to, is it?

20         A.     I'll have to -- I don't remember.

21         Q.     He actually testified that it would have a

22 minimal impact, correct?

23         A.     I don't remember.         Do you want me to look

24 it up?

25         Q.     Yeah, if you can look at his testimony on
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 51 of 74 PageID #:8483
                                               July 7, 2020 NDT Assgn # 34719-1  Page 124


 1 pages 234 and 235.

 2         A.     Yes.

 3         Q.     He said the impact would be minimal,

 4 correct?

 5         A.     Yes.

 6         Q.     He didn't say anything about impact on

 7 higher demand, did he?

 8         A.     Not there, no.

 9         Q.     Is that your editorializing?

10         A.     Yes.

11         Q.     And that's based on what?

12         A.     My understanding of what people would have

13 reacted to if they had known the truth.

14         Q.     And did you conduct research into what

15 they would have or is this just your view of general

16 market behavior?

17         A.     My view of general market behavior.

18         Q.     And then the end of that paragraph just

19 reiterates what a couple of articles analyzing Mt.

20 Gox's records concluded, correct?

21         A.     Yes.

22         Q.     And, again, you didn't do any independent

23 research on their conclusions, correct?

24         A.     Correct.

25         Q.     Paragraph 44, this is a summation of the
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 52 of 74 PageID #:8484
                                               July 7, 2020 NDT Assgn # 34719-1  Page 125


 1 other exchanges going under based on hacking

 2 incidents, correct?           That's the first sentence?

 3         A.     The first sentence, yes.

 4         Q.     And then the second sentence is your

 5 characterization of Mr. Karpeles' testimony,

 6 correct?

 7         A.     And a quote from that testimony, yes.

 8         Q.     Yes, correct.

 9                MS. BRENNAN:       We've been going for about

10 another hour and a half.             Do you guys want to take a

11 quick maybe, like, a 30-minute break for lunch and

12 then wrap this up in hopefully a couple hours?

13                I think the court reporter's fingers need

14 it probably more than anybody.                So why don't we plan

15 to come back at about -- is 1:15 too quick for

16 people?      Does that give you enough time?

17                THE COURT REPORTER:          Yes, thanks.

18                MS. BRENNAN:       Okay.     Great.      We'll see you

19 all then.

20                THE COURT REPORTER:          We are off the record

21 at 12:38.

22                (Whereupon, there was a recess.)

23                THE COURT REPORTER:          We are back on the

24 record at 1:17.

25 BY MS. BRENNAN:
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 53 of 74 PageID #:8485
                                               July 7, 2020 NDT Assgn # 34719-1  Page 126


 1         Q.     Professor Goforth, I think we left off on

 2 page 12 of your Declaration.               And the next section

 3 above paragraph 45 reads, "What Members of the Mt.

 4 Gox Community would have Understood."

 5                What basis do you have to opine on what

 6 somebody would have understood?

 7         A.     I did that with the assumption of

 8 rationality.

 9         Q.     Any other background or experience?

10         A.     Only in observing what people in similar

11 situations did.

12                MR. THOMASSEN:        What paragraph are we on?

13                MS. BRENNAN:       Sure.     45, on page 12.

14                MR. THOMASSEN:        Thank you.

15         Q.     So in paragraph 45, the first sentence

16 reads, "Had the community been aware that there was

17 a sizable and growing deficit in the BTC and cash

18 balances for the Mt. Gox exchange, it is virtually

19 certain that users would have abandoned Mt. Gox."

20 Do you see that?

21         A.     Yes.

22         Q.     And what basis do you believe, "it is

23 virtually certain that users would have abandoned

24 Mt. Gox?"

25         A.     It is a matter of rationality.               It's the
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 54 of 74 PageID #:8486
                                               July 7, 2020 NDT Assgn # 34719-1  Page 127


 1 opinion that I have.            It's the opinion that Mark

 2 Karpeles had.         It is what happened in other

 3 incidents where a crypto exchange was shown to be

 4 unreliable about keeping depositors' assets safe.

 5         Q.     Why did you qualify that with, "it is

 6 virtually certain"?

 7         A.     Well, because it's always the theoretical

 8 possibility that this is populated with irrational

 9 people.

10         Q.     Have you ever seen or done any research

11 with respect to whether or not bitcoin investors in

12 the 2011 to 2014 timeframe -- whether or not they

13 are more or less rational than a more conventional

14 investor?

15         A.     No.

16         Q.     That was a bad question on my part.                 You

17 didn't do any research into that, correct?

18         A.     I did not do any research into the

19 relative rationality of bitcoin investors in the

20 2013 2012 timeframe.

21         Q.     And you haven't seen any other studies

22 about that, correct?

23         A.     I have not seen any other studies on that

24 topic either.

25         Q.     And then the next sentences are just your
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 55 of 74 PageID #:8487
                                               July 7, 2020 NDT Assgn # 34719-1  Page 128


 1 paraphrasing of some deposition testimony from Mr.

 2 Karpeles, correct?

 3         A.     I think I quoted it, rather than

 4 paraphrased it.

 5         Q.     Sure.    I mean, there's certain parts that

 6 are quoted and certain parts that are not quotes,

 7 correct?

 8         A.     The next sentence is a quote and then the

 9 following sentence says some is a quote and some is

10 not.

11         Q.     Okay.    In paragraph 46 -- and we touched

12 on this a little bit before, you write, quote, The

13 crypto-community was, especially from 2010 to 2014,

14 both fairly tight-knit and quite active on online

15 chat boards and discussion groups, correct?

16         A.     Yes.

17         Q.     What does "tight-knit" mean in this

18 context?

19         A.     That they paid attention to one another

20 and that they were responsive to information posted

21 by each other, were active in Telegram chat rooms

22 and other online forums, and in talking about

23 bitcoin in particular.

24         Q.     Did you compare the number of people

25 buying cryptocurrency in this time period with a
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 56 of 74 PageID #:8488
                                               July 7, 2020 NDT Assgn # 34719-1  Page 129


 1 number of people participating in chat rooms?

 2         A.     No.

 3         Q.     And then you also say that they were

 4 "quite active."         Is there a standard by which you

 5 determined they were quite active?

 6         A.     No independent standard, no.

 7         Q.     Did you compare it, for instance, to

 8 online chat boards for any other type of group to

 9 see if they were more or less active?

10         A.     There are not equivalent chat rooms

11 available for assets that are similar.                   There aren't

12 similar chat rooms for individual commodities.

13 There aren't similar rooms for anything else to

14 compare to that.

15                The online chat -- the online community

16 that exists with regard to crypto, especially back

17 then, was virtually unique.

18         Q.     And then you write in the next sentence,

19 "Users tended to monitor information about their

20 purchases and investment in BTC closely and

21 actively, in part because of the volatility of the

22 market and in part because of the lack of

23 governmental oversight and official information,

24 coupled with the history of hacks and businesses

25 going offline."         Do you see this?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 57 of 74 PageID #:8489
                                               July 7, 2020 NDT Assgn # 34719-1  Page 130


 1         A.     Yes.

 2         Q.     What's the source for that statement?

 3         A.     Again, that's going to be publicly

 4 available reports coupled with my impressions of the

 5 way that the markets and investors and folks in

 6 crypto in particular have acted in other contexts,

 7 in other exchanges with other instances.

 8         Q.     What do you mean by "tended to monitor

 9 information about their purchase and investment in

10 BTC closely and actively?"

11         A.     Well, again, that's based on the number of

12 comments that would be posted when there was a price

13 change, when there was any exchange that was in

14 danger or a hack was announced.                The volume of

15 communication would increase very rapidly,

16 dramatically, with folks commenting about it

17 becoming a source of considerable speculation.

18         Q.     How many bitcoins existed in 2013?

19         A.     I don't know.

20         Q.     Do you know what the maximum number of

21 bitcoins will be?

22         A.     I'd have to look it up and make sure ---

23 there's a pre-set number and I forget what number it

24 is I forget if it's a million.                It's a round large

25 number. We haven't reached it yet.
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 58 of 74 PageID #:8490
                                               July 7, 2020 NDT Assgn # 34719-1  Page 132


 1         A.     Not that I -- I couldn't tell.

 2         Q.     And in here you say, "Karpeles and others

 3 took measures to cause users to believe that Mt. Gox

 4 was solvent."         Who, besides Mr. Karpeles, is

 5 included in that statement?

 6         A.     I don't know that was based on third party

 7 reporting that there were others who were associated

 8 with Mt. Gox, whose job it was to confirm that, yes,

 9 they moved it off from cold storage and, yes, they

10 have the bitcoin.

11         Q.     So those are other Mt. Gox employee?

12         A.     As far as I could tell from, again, the

13 third-party reports, yes.              That's my reading of

14 reports about what happened.

15         Q.     In paragraph 47 the first sentence reads,

16 "Users could, however, only communicate information

17 that was accessible to them, and they had no way of

18 knowing when trades were made with accounts that had

19 no real backing."

20                The first sentence was sort of a

21 tautology, right?          You can only say what you know.

22 Is that the point of that sentence?

23         A.     That's the point of that half of the

24 sentence, yes.

25         Q.     The first clause in that sentence?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 59 of 74 PageID #:8491
                                               July 7, 2020 NDT Assgn # 34719-1  Page 133


 1         A.     Yes.

 2         Q.     And you say, "they had no way of knowing

 3 where the trades were made with accounts that had no

 4 real backing, such as those with the Gox Bot,"

 5 correct?

 6         A.     Right.

 7         Q.     Then you write, "Transactions on exchanges

 8 including Mt. Gox, where anonymous and legitimate

 9 Mt. Gox members could not tell who their exchange

10 partner was."

11                So Mt. Gox operated in the same manner as

12 other exchanges with respect to anonymity of

13 exchange partners?

14         A.     Yes.     Well, there are some exchanges that

15 don't operate that way.             There are some that operate

16 by connecting you directly, peer to peer.                    So, they

17 take a fee for introducing you to a potential

18 trading partner and then you do know who you're

19 trading with.

20                But that's not the way most exchanges have

21 operated, and that's not the way that Mt. Gox -- I

22 mean, there's nothing wrong with doing it

23 anonymously, if that's what you're asking.

24         Q.     And then you say, "This has been admitted

25 by Karpeles."         So that comes from Mr. Karpeles'
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 60 of 74 PageID #:8492
                                               July 7, 2020 NDT Assgn # 34719-1  Page 134


 1 deposition, right?

 2         A.     Correct.

 3         Q.     Then say, "Users of the Mt. Gox exchange

 4 would have understood that in general bitcoin

 5 exchanges existed (and still continue to exist) to

 6 facilitate the exchange of bitcoins between buyers

 7 and sellers," correct?

 8         A.     Yes.

 9         Q.     How do you know what users of the Mt. Gox

10 exchange would have understood in this context?

11         A.     Because there is no other rational reason

12 for an exchange to exist.

13         Q.     I think you say later in your report that

14 the exchange doesn't allow for leverage or margin

15 trading, correct?

16         A.     It was not supposed to, yes.

17         Q.     I mean, there are certainly people who

18 engage in financial transactions who do it

19 understanding that the buyer may not have it yet,

20 correct?

21         A.     Do you mean on Mt. Gox?

22         Q.     No, I mean, in general.            If I'm buying

23 financial product, correct?

24         A.     You can buy on credit, too, I mean, in

25 certain kinds of transactions.                Of course, yes.         I
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 61 of 74 PageID #:8493
                                               July 7, 2020 NDT Assgn # 34719-1  Page 136


 1 principles that essentially amount to good faith and

 2 fair dealing," right?

 3         A.     Yes.

 4         Q.     Now, "good faith and fair dealing" is a

 5 legal concept, correct?

 6         A.     It is a legally phrase and a legal concept

 7 used to describe what is expected of ordinary

 8 businesspeople.         It's not just a legal concept.

 9 Although it is a legal concept.

10         Q.     What's the difference between the legal

11 concept and applying it in the business of ordinary

12 businesspeople?

13         A.     Hopefully none.

14         Q.     Well, what principles here do you believe

15 did not amount to good faith and fair dealing?

16         A.     That, in fact, some of the transactions

17 that were reported as existing weren't actual

18 transactions. They were there to create the

19 appearance of high volume and a higher reservoir of

20 bitcoin in Mt. Gox that did not really exist.

21         Q.     And then you write, "In early 2012,

22 Karpeles created Terms of Use for the Mt. Gox

23 exchange, and the original English version was in

24 place for all English users during the entire life

25 of the exchange."          You see that, right?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 62 of 74 PageID #:8494
                                               July 7, 2020 NDT Assgn # 34719-1  Page 137


 1         A.     Yes.

 2         Q.     And you mean that it was in place from

 3 early 2012 through the end of the exchange, correct?

 4         A.     From when it was created to the end of the

 5 exchange, yes.

 6         Q.     All right.      And that's from Mr. Karpeles'

 7 deposition, correct?

 8         A.     That's correct. That's the only source for

 9 that information.

10         Q.     And the next sentence is simply you

11 reading the Terms of Use, correct?

12         A.     Yes.

13         Q.     Then the same is true for paragraph 50,

14 correct?

15         A.     Yes.

16         Q.     Why did the Terms of Use factor into your

17 analysis?

18         A.     Because it further confirms what I already

19 had come to conclude. It's a confirmation of

20 ordinary practice and expected practice and what's

21 customary.

22         Q.     Does your analysis change if the Terms of

23 Use are in place or not?

24         A.     The extent of the misstatements and the

25 pattern of misstatements is clearly different if
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 63 of 74 PageID #:8495
                                               July 7, 2020 NDT Assgn # 34719-1  Page 138


 1 don't have the Terms of Use.               I'm not sure that

 2 ordinary business -- I don't think that there would

 3 have necessarily been a common understanding that

 4 Mt. Gox was not trading for itself.                  I'm not sure

 5 that would have entered the contemplation of

 6 everybody who's a participant on the exchange.

 7                But by making that an express statement,

 8 you bring that to the attention of folks.                    People

 9 who know that now think that's accurate as well,

10 further bolstering the idea that trades that are

11 taking place are legitimate third-party trades.

12                I don't think my conclusion changes.                 The

13 analysis is a little different.

14         Q.     Do you believe that everybody who signed

15 up to use the Mt. Gox exchange after January of 2012

16 read all of the Terms of Use?

17         A.     Absolutely not.

18         Q.     Do you think that all of the people who

19 signed up for the Mt. Gox exchange would have cared

20 about this provision in the Terms of Use when they

21 started trading?

22         A.     No.

23         Q.     Have you looked at or done any studies,

24 between January 2012 and 2014, of what the primary

25 concerns of purchasing bitcoins were?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 64 of 74 PageID #:8496
                                               July 7, 2020 NDT Assgn # 34719-1  Page 139


 1         A.     No.

 2         Q.     Do you believe that purchasers of bitcoins

 3 on any exchange, from 2012 to 2014, had the same

 4 level of understanding of what it meant to purchase

 5 a bitcoin?

 6         A.     The same as what?         I'm sorry.       I don't

 7 understand.

 8         Q.     Sure. The same as each other.

 9                There are certain people who have bought

10 bitcoins on exchanges who are more technologically

11 sophisticated in understanding the blockchain than

12 others, correct?

13         A.     Absolutely.

14         Q.     And there are certain people who just

15 heard about bitcoins in the media, wanted to get in

16 on it and just would buy bitcoins no matter what,

17 correct.       Do you agree with that or no?

18         A.     No, I don't think that there are people

19 who would buy bitcoin no matter what.

20         Q.     Okay.    But there are people who had

21 different concerns than others, correct?

22         A.     Yes.

23         Q.     There's certainly people who are more

24 sophisticated under the blockchain who might have a

25 bigger -- who might have more concerns about how the
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 65 of 74 PageID #:8497
                                               July 7, 2020 NDT Assgn # 34719-1  Page 143


 1 don't believe that you actually have bitcoin.                      I'm

 2 not going to pay you for anything unless I think you

 3 can give me that thing back.

 4                On the Mt. Gox exchange, it was a transfer

 5 of either crypto or fiat currency of one of the

 6 accepted forms.         And so, I would not have given you

 7 my bitcoin unless I thought you had real money,

 8 fiat, to pay me for it.             Or, I wouldn't have paid

 9 you money to get your bitcoin unless I thought you

10 were really giving me bitcoin.

11         Q.     And that's just based on your belief of

12 how a rational consumer would make purchases,

13 correct?

14         A.     Right.

15         Q.     And that would be true of any item, right?

16 Not just bitcoins, for instance, if I go into a

17 store to buy a pair of jeans, I'm not going to give

18 them money unless they actually give me jeans back,

19 correct?

20         A.     Correct.

21         Q.     There's nothing unique about this in the

22 cryptocurrency context, is there?

23         A.     Except that it's hosted on a virtual

24 exchange, no.         I mean, the mechanics are different,

25 the underlying theory is not.
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 66 of 74 PageID #:8498
                                               July 7, 2020 NDT Assgn # 34719-1  Page 145


 1 that they don't have enough money to pay back their

 2 existing customers, but I'll take a risk on it?

 3         Q.     I mean, that happens with fledgling

 4 businesses all the time, doesn't it?

 5         A.     That you put money in hoping to get money

 6 -- I can't think of another business model where

 7 that works. I can think of similar things, like, you

 8 can buy stock in a struggling company.                   But you're

 9 not going to buy stock in a company -- you're not

10 going to buy the old stock at the old price in a

11 company that's bankrupt.

12         Q.     Sure.    That's what I mean.

13                I mean, somebody would take it maybe at a

14 discount, correct?           They would still might invest if

15 they thought the price was low, correct?

16         A.     Possibly.

17         Q.     If you look at paragraph 52, again, this

18 is just a quote from the Terms of Use, correct?

19         A.     Yes.

20         Q.     And I want to start - the next sentence of

21 paragraph 53 is a little long, so I'm just going to

22 start with the beginning, where you say, "Crypto

23 exchanges generally operated as trusted

24 intermediaries."          Why did you qualify that sentence

25 with "generally"?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 67 of 74 PageID #:8499
                                               July 7, 2020 NDT Assgn # 34719-1  Page 146


 1         A.     Because there are some peer-to-peer

 2 exchanges that don't act as an intermediary.                     They

 3 act as, like, the matchmaker.               I'll take a fee --

 4 you want to sell your bitcoin, give me a fee, and

 5 I'll tell you who to deal with who wants to buy, and

 6 they don't act that way.

 7         Q.     Okay.    And then you go on to say that the

 8 crypto exchanges accept "assets from customers, and

 9 then holding them in accounts for each member, with

10 the understanding that the deposited assets would be

11 used only as a customer directed and returned at the

12 customer's request," correct?

13                That's what you wrote, yes?

14         A.     Yes.

15         Q.     And then you say, "This is the way that

16 the Mt. Gox Terms of Use were set up," correct?

17         A.     That's correct.

18         Q.     And that's your understanding of what an

19 average reader of those Terms of Use would expect

20 Mt. Gox to operate in that manner, correct?

21         A.     Yes.

22         Q.     And you would expect that of anybody

23 reading the Terms of Use, not just somebody with an

24 expertise either in cryptocurrency or the law,

25 correct?
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 68 of 74 PageID #:8500
                                               July 7, 2020 NDT Assgn # 34719-1  Page 147


 1         A.     Yes.

 2         Q.     Okay.    Now in paragraph 54, you start

 3 with, quote, Not only is it customary to assume that

 4 individuals have read the contract that they sign

 5 (including such documents as the Terms of Use),

 6 that's a legal principle, correct?

 7         A.     Yes.

 8         Q.     And, again, you don't believe that people

 9 actually do read all of the fine print on contracts

10 that they sign, right?

11         A.     Oh, there are a few folks out there who

12 do, but most people do not.

13         Q.     And in the case of an exchange like Mt.

14 Gox or on the Internet, usually you just click

15 accept, correct?

16         A.     Now, you do.       I don't know if that was

17 possible -- if the click and accept was the way that

18 Mt. Gox did it.

19         Q.     Do you know if there was any verification

20 method for a user of Mt. Gox to show whether or not

21 they had read the Terms of Use?

22         A.     I don't know.        I don't know if they

23 signed.      I don't know if they clicked.               I don't know

24 what they did.

25         Q.     The next sentence in that paragraph reads,
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 69 of 74 PageID #:8501
                                               July 7, 2020 NDT Assgn # 34719-1  Page 150


 1 doesn't mean you can fail to report if you have an

 2 obligation to.

 3                So, the fact that, gee, that may have

 4 meant that there would be other hackers is not a

 5 reason for -- it's not a legitimate reason for a

 6 company not to be transparent and honest with

 7 customers.

 8         Q.     Your position here is that Mt. Gox had an

 9 obligation to disclose a bitcoin deficit that

10 started in 2011, correct?

11         A.     That apparently started then, yes.

12         Q.     And what's the basis for that obligation

13 to report that deficit?

14         A.     Because it's inconsistent with good faith

15 and fair dealing not to.             When you make affirmative

16 statements that contradict it, it's fraudulent.

17         Q.     The next sentence in paragraph 54 is,

18 "These customary practices are essential because the

19 involvement of an intermediary in a bitcoin trade

20 adds a layer of risk, particularly since trades on

21 the blockchain are irrevocable."

22                What do you mean by, "trades on the

23 blockchain or irrevocable?"

24         A.     Absent a fork in the exchange, you can't

25 simply undo it.         I mean, it's on the block.              It's
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 70 of 74 PageID #:8502
                                               July 7, 2020 NDT Assgn # 34719-1  Page 155


 1                So I think they did make that claim.                 It

 2 wasn't true, but I think they did make that claim.

 3         Q.     If you look at paragraph 55 of your report

 4 where you write, "The pattern of misrepresentations,

 5 non-disclosure and concealment was undoubtedly

 6 specifically geared at ensuring that the Mt. Gox

 7 community of users continued to utilize the

 8 exchange. Karpeles acknowledged this directly."

 9                This is your conclusion about Mr.

10 Karpeles' intent, correct?

11         A.     My last statement, Karpeles

12 acknowledgement, that is my conclusion about what

13 his statement meant, yes.

14         Q.     And you're solely relying on his

15 deposition testimony, correct?

16         A.     For that statement, yes.            That is --

17         Q.     Did you consider the -- I'm sorry.

18         A.     That is where I saw the -- what I count as

19 an acknowledgment, yes.

20         Q.     Okay.    Did you consider the remainder of

21 Mr. Karpeles' testimony where he testified that the

22 disclosure would actually hurt the users of the

23 exchange?

24                And if you want to look at Exhibit B, it's

25 page 68, lines 6 through 24.
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 71 of 74 PageID #:8503
                                               July 7, 2020 NDT Assgn # 34719-1  Page 156


 1         A.     Hurt the users by closing it down because

 2 people would pull out.            Which is consistent with

 3 what I said.        I said that users would continue to

 4 utilize the exchange.

 5                There are reasons for wanting them to

 6 continue to utilize it that weren't all bad, but

 7 that is the function that he was talking about, as

 8 far as I can remember.

 9         Q.     Okay.    So then we're down to, I think,

10 close to the last section of your report, which is,

11 I think it is the last section, on the closure of

12 Mt. Gox, starting on page 16, paragraph 56.

13                Paragraphs 56 through 62 are just your

14 summaries of reports and other public information

15 from the Internet, correct?

16                And I know that's a lot, so take your

17 time.

18                MR. THOMASSEN:        What paragraph to and

19 from?

20                MS. BRENNAN:       Fifty-six through sixty-two.

21         A.     So, yes.      That is based just on my

22 analysis of public reports about what happened.

23 That's what you asked, right?

24         Q.     It is.     It is.     I was trying to short

25 circuit it a little bit as opposed to going
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 72 of 74 PageID #:8504
                                               July 7, 2020 NDT Assgn # 34719-1  Page 157


 1 paragraph by paragraph.

 2                 But yeah, my belief -- and, again, correct

 3 me if I'm wrong, is this is your summary of the

 4 closure of Mt. Gox from information that is publicly

 5 available primarily on the Internet, correct.

 6         A.      Yes.

 7         Q.      And then paragraph 62 is the Crisis

 8 Strategy Draft that was uploaded in February of

 9 2014.        That is a draft for Mt. Gox, correct?

10         A.      It is purporting to be for Mt. Gox, yes.

11         Q.      In that document you said that "claimed

12 that the company had lost 744,408 bitcoins in a

13 pattern of theft that had been undiscovered for

14 years, right?

15         A.      Yes.

16         Q.      Do you have any opinion on when Mt. Gox

17 discovered when those bitcoins had been lost -- or,

18 excuse me -- theft had been -- had occurred and when

19 Mt. Gox discovered that?

20         A.      Yes.

21         Q.      Okay.   What's your opinion on when those

22 thefts occurred and when it was discovered?

23         A.      My opinion is that Mark Karpeles told the

24 truth and that it goes back to prior to his

25 acquisition of the exchange beginning back in 2011,
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 73 of 74 PageID #:8505
                                               July 7, 2020 NDT Assgn # 34719-1  Page 158


 1 I think he said prior to April or about April.                       And

 2 then additional thefts since then over a continuing

 3 pattern.

 4                And that's based on Mark Karpeles'

 5 statements. So that's what my opinion is.                    I cannot

 6 see of a reason why he would have lied about that,

 7 so I believe him.

 8         Q.     Do you know, at its height, how many

 9 bitcoins were held on the Mt. Gox exchange?

10         A.     No.

11         Q.     And then the last paragraph of your report

12 -- excuse me -- the second to last paragraph before

13 you attest to your report, paragraph 63, the first

14 sentence is "No rational investor would have

15 knowingly chosen to put or keep bitcoin or currency

16 on an exchange with a bitcoin or cash deficit."                       How

17 do you know that?

18         A.     There's a word missing from that.                It

19 should have been "with such a bitcoin or cash

20 deficit." Obviously, if there's a dollar missing,

21 that's not what I was talking about.

22                But no rational investor would have

23 knowingly chosen to do that.               And that's based on my

24 understanding of how markets and investors behave,

25 and the pattern that is demonstrated in other
 Case: 1:14-cv-01437 Document #: Carol
                                 502-2Goforth
                                       Filed: 10/06/20    Page 74 of 74 PageID #:8506
                                               July 7, 2020 NDT Assgn # 34719-1  Page 159


 1 exchanges and confirmed by Karpeles' testimony about

 2 what his motivations were and why he didn't disclose

 3 these events.

 4         Q.     Now, the "rational investor" standard

 5 comes from standard corporate transactions, correct?

 6         A.     And business practice and -- you know,

 7 it's just an ordinarily prudent -- just a rational

 8 person, yeah.         It doesn't just come from corporate

 9 transactions, but it's there, too.

10         Q.     Sure.    Right.      And by that I meant that's

11 not specific to bitcoin exchanges, correct, that

12 standard?

13         A.     Correct.

14         Q.     If I could ask you, I know I told you I

15 wasn't gonna do this, but I am.                If I could ask you

16 to dig out Exhibit D from the pile of data, which is

17 the Wired article of the Rise and Fall of the

18 World's Largest Bitcoin Exchange.

19         A.     That was the "D" as in dog.

20         Q.     It is.

21         A.     Sorry, it took me a moment, but I have it.

22         Q.     No worries. Okay.

23                In the last paragraph, on the third to

24 last page, the first sentence reads, quote, "Despite

25 its woes, Mt. Gox is still pulling in new customers.
